                            UNITED STATES DISTRICT COURT
                            WESTERN DISTRICT OF ARKANSAS
                               FAYETTEVILLE DIVISION

JOANN FORTUNE                                                                        PLAINTIFF

v.                                      No. 5:18-CV-5049

NANCY A. BERRYHILL,
Acting Commissioner,
Social Security Administration                                                     DEFENDANT

                                            ORDER

       The Court has received proposed findings and recommendations (Doc. 16) from Chief

United States Magistrate Judge Erin L. Wiedemann. There have been no objections. After

careful review, the Court concludes that the findings and recommendations should be, and hereby

are, approved and adopted as this Court’s findings in all respects in their entirety. Judgment will

be entered accordingly.

       IT IS SO ORDERED this 10th day of May, 2019.


                                                            /s/P. K. Holmes, III
                                                            P.K. HOLMES, III
                                                            U.S. DISTRICT JUDGE
